Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because FIG. 1A illustrates that the output of the mask prediction model, i.e., the first mask image, is fed to the target image obtaining model, instead of the mask quality unification model.  It appears that the labels of the mask quality unification model and the target image obtaining models are switched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application Publication No. 108961279 to Zhang (hereinafter Zhang; citations to Zhang are made with respect to the provided English translation of Zhang) in view of US Patent Application Publication No. 2017/0213112 to Sachs).
For claims 1 and 14, Zhang teaches an image processing method, comprising: 
obtaining an image comprising a target object (lines 49-50 on page 3; the examiner interprets the parts corresponding to the foreground image area as the claimed target object); 
inputting the image into a mask prediction model to obtain a first mask image corresponding to the target object in the image (e.g., lines 30-31 on page 4; the examiner interprets the trained first network model as the claimed mask prediction model); 
inputting the first mask image and the image comprising the target object into a mask quality unification model to obtain a second mask image (e.g., lines 38-39 on page 5; the examiner interprets the trained second network model as the claimed mask quality unification model);
wherein the mask quality unification model is configured to adjust a fineness associated with the first mask image to a target fineness to obtain the second mask image (e.g., lines 33-44 on page 4, lines 41-48 on page 5, lines 7-8 on page 6, and line 7-25 and 44-46 on page 6, which teach that the trained second network model obtains the second mask that has more accurate and precise transparency information than the first mask, and that the transparency information refers to values, such as gray scale values, that are used to distinguish the foreground area and the background area and to obtain the contour information of the target image; the examiner interprets, under the broadest reasonable interpretation, the gray scale values of the transparency information of the first mask as the claimed fineness associated with the first mask image and the transparency of the desired accurate mask, i.e. image to be processed, as the claimed target fineness because the specification of the claimed invention also refers, without providing a specific definition, “fineness” as a value associated with each mask that is used to obtain the contour information of the target object), and 
wherein the second mask image has image semantic information consistent with image semantic information of the image comprising the target object (e.g., lines 50-54 on page 5, which teach that the second mask is consistent with the resolution of the image to be processed and that the white, black and gray areas in the second mask correspond to the foreground image area, the background image area, and the area where the foreground image area coincides with the background image area, respectively, of the image to be processed; as the specification of the claimed invention discusses, without providing a specific definition, the shape as possible semantic information that is ensured to be consistent with the image to be processed, the examiner interprets, under the BRI, the resolution and areas of the second mask to read on the claimed semantic information of the second mask consistent with image sematic information of the image); and 
inputting the image comprising the target object and the second mask image into a target image obtaining model to obtain a target image corresponding to the target object (e.g., lines 27-28 on page 6, which teach separating the target image from the image to be processed using the input image and the second mask). 
While Zhang as applied teaches obtaining a target image corresponding to the target object using the input image and the second mask (e.g., lines 4-5 and 27-28 on page 6, which teach separating the target image from the image to be processed using the input image and the second mask), it does not explicitly teach that the target image is obtained using a target image obtaining model.  In the analogous art, Sachs teaches identifying a set of pixels representing the target object in a digital image using a trained neural network and a digital object mask (e.g., pars. 197-199 and FIG. 12 of Sachs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a trained neural network to obtain the target image because utilizing a trained neural network would allow identifying pixels corresponding to the target object with more accuracy but with less time and user interaction (see pars. 11-12 of Sachs).

For claims 2 and 15, Zhang in view of Sachs teaches that inputting the image into a mask prediction model to obtain a first mask image corresponding to the target object in the image comprises: 
obtaining image contour data of the target object (e.g., lines 53-58 on page 4 and lines 22-23 on page 5, which teach extracting features, such as edge feature information and contour feature information from the image to be processed); and 
obtaining the first mask image according to the image contour data of the target object (e.g., lines 58-60 on page 4 and lines 1-4, 19-20 and 32-36 on page 5, which teach obtaining the first mask using the extracted feature information). 

For claim 6, Zhang in view of Sachs teaches: providing the target image corresponding to the target object to a client (e.g., lines 26-29 on page 7, teach providing, i.e., displaying, the foreground image corresponding to the target image to the user). 

For claim 7, Zhang in view of Sachs teaches: 
obtaining, from the client, a request message for requesting to obtain the target image corresponding to the target object (e.g., lines 33-38 and 52-55 on page 3 of Zhang, which teach a mobile terminal capable of receiving a user input and obtaining an image to be processed from the user at the beginning of the image processing process); 
wherein providing the target image corresponding to the target object to a client comprises: providing, in response to the request message, the image corresponding to the target object to the client (e.g., lines 26-29 on page 7 of Zhang, teach providing, i.e., displaying, the foreground image corresponding to the target image to the user at the end of the image processing process). 

For claim 8, Zhang in view of Sachs teaches: 
displaying the target image corresponding to the target object (e.g., lines 16-17 and 26-29 on page 7 of Zhang). 

For claim 9, Zhang in view of Sachs teaches that the fineness associated with the first mask image is a fineness of image contour data of the target object (e.g., lines 33-44 on page 4 and lines 7-8 on page 6 of Zhang, which teach that the transparency information associated with the first mask is gray scale value that is used to distinguish the foreground area and the background area and to obtain the contour information of the target image; the examiner interprets, under the BRI, the gray scale value of the transparency information associated with the first mask as the claimed fineness of image contour data of the target object because the specification of the claimed invention refers, without providing a specific definition, “fineness” as a value associated with each mask that is used to obtain the contour information of the target object), and 
wherein the image processing method further comprises: 
obtaining the fineness of the image contour data of the target object (e.g., lines 41-48 on page 5 of Zhang; which teach processing the first mask and the transparency information thereof; the examiner asserts that processing the transparency information reads on the claimed obtaining because to be processed, the transparency information must be obtained first) and 
comparing the fineness of the image contour data of the target object with the target fineness (e.g., lines 41-48 on page 5 of Zhang; which teach that the difference between the transparency information in the first mask and the transparency information of the desired accurate mask may be considered to be greater than the difference between the first and second masks; the examiner asserts that this teaching reads on the claimed comparing).

For claim 12, Zhang in view of Sachs teaches: 
obtaining a sample image comprising a sample target object (e.g., lines 48-49 on page 7, which teach obtaining a sample image including a target image; the examiner interprets the target image to correspond to the target object); 
obtaining a sample first mask image corresponding to the sample target object in the sample image (e.g., lines 4-9 on page 8 and lines 48-50 on page 9, which teach obtaining a third mask of the sample image); 
obtaining a target second mask image for the sample image and the sample first mask image (e.g., lines 1-2 on page 10, which teach obtaining a fourth mask of the sample image by processing the third mask of the sample image); and 
obtaining the mask quality unification model according to the sample image, the sample first mask image, and the target second mask image (e.g., lines 2-6 on page 10, which teach obtaining the trained second network model by adjusting parameters thereof using the third and fourth masks of the sample image and the standard mask corresponding to the sample image). 

For claim 13, Zhang in view of Sachs teaches: 
obtaining a sample image comprising a sample target object (e.g., pars. 75-78 and FIG. 2 of Sachs, which teach having training digital images with training object data where target objects have been identified); 
obtaining a sample mask image corresponding to the sample target object in the sample image (e.g., par. 82 and FIG. 2 of Sachs, which teach generating an output mask based on the training inputs; the examiner interprets the output mask as the claimed sample image mask); 
obtaining, for the sample image and the sample mask image, a sample target image corresponding to the sample target object in the sample image (e.g., par. 82 and FIG. 2 of Sachs, which teach estimating pixels corresponding to the target object using the output mask; the examiner interprets the estimated pixels as the claimed sample target image); and 
obtaining a target image obtaining model according to the sample image, the sample mask image, and the sample target image (e.g., par. 83 and FIG. 2 of Sachs, which teach utilizing the training digital images and training inputs to generate the trained neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to train a neural network to obtain the target image as taught by Sachs because such training would allow the trained neural network to accurately select target objects from digital images (e.g., par. 83 of Sachs).

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sachs and further in view of US Patent Application Publication No. 2020/0218961 to Kanazawa et al. (hereinafter Kanazawa).
For claims 3 and 16, Zhang in view of Sachs teaches that obtaining image contour data of the target object comprises: 
downsampling the image comprising the target object to obtain a downsampled image (e.g., lines 26-30 on page 5, which teach compressing the data size by sampling the data, and performing effective condensing on the input data); and obtaining the image contour data of the target object (e.g., lines 26-30 on page 5, which teach extracting image features). 
Zhang in view of Sachs, however, does not explicitly teach that the image contour data of the target object is obtained according to the downsampled image.  In the analogous art, Kanazawa teaches downsampling an image to obtain a low resolution version of the sample image and generating a corresponding low resolution semantic segmentation mask (e.g., pars. 31-33, 75-78 and 110 and FIGS. 3 and 8 of Kanazawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s training method of the first neural network to downsample an input image such that the image contour data is obtained from the downsampled image because similar to the claimed invention, Kanazawa is also directed to an image matting/segmenting method that refines mask using multiple neural networks (e.g., abstract and FIG. 2 of Kanazawa), and the proposed modification would considerably reduce the computational intensity of determining a semantic segmentation mask (e.g., par. 77 of Kanazawa).

For claim 4, Zhang in view of Sachs and Kanazawa teaches that obtaining a downsampled image comprises: 
obtaining a downsampling factor for the image comprising the target object (e.g., pars. 75-76 and FIG. 3 of Kanazawa, which teach using a down-scaling component to downsample the input image; the examiner interprets the down scaling component as the claimed downsampling factor); and 
downsampling the image comprising the target object according to the downsampling factor to obtain the downsampled image (e.g., Id.).

For claim 5, Zhang in view of Sachs and Kanazawa teaches that obtaining the image contour data of the target object according to the downsampled image comprises: 
performing image contour extraction on the target object in the downsampled image to obtain the image contour data of the target object (e.g., lines 53-60 on page 4 and lines 1-4 and 22-24 on page 5 of Zhang, which teach extracting features, such as contour features, from an image, and using the extracted features to reconstruct masks to have gray scale data corresponding to areas of the image; the examiner interprets extracting features such as contour features as the claimed image contour extraction).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sachs and further in view of China Patent Application Publication No. 108898610A to Zhang et al. (hereinafter Zhang2; citations to Zhang2 are made with respect to the provided English translation of Zhang2).
For claim 10, Zhang in view of Sachs teaches in response to realizing that the claimed fineness of the image contour data, i.e., the transparency information of the first mask, is less accurate and precise than that of target fineness, i.e., the transparency information of the desired accurate mask, processing the transparency information of the claimed fineness of the image contour data to be more accurate and precise in the second mask (e.g., lines 41-48 on page 5).  It, however, does not explicitly teach that the processing includes increasing the fineness of the image contour data of the target object to the target fineness. 
In the analogous art, Zhang2 teaches refining a mask image using an input image, more specifically matching the contour of the mask image with the target contour of the input image using a mask-RCNN model (e.g., lines 27-34 and 45-49 on page, lines 59-60 on page 10, lines 1-4 and 32-36 on page 11 of Zhang2; the examiner asserts that since the contour matching of Zhang2 would require increasing or decreasing values associated with the contour of the mask, e.g., pixel values of K1, it teaches, or at least suggests, the claimed increasing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang in view of Sachs to increase the fineness of the image contour data of the target object to match the target fineness as taught by Zhang2 because the proposed modification would obtain a fine contour shape and position of the second mask image (e.g., lines 27-34 and 45-49 on page 2 of Zhang2).

For claim 11, Zhang in view of Sachs teaches in response to realizing that the claimed fineness of the image contour data, i.e., the transparency information of the first mask, is less accurate and precise than that of target fineness, i.e., the transparency information of the desired accurate mask, processing the transparency information of the claimed fineness of the image contour data to be more accurate and precise in the second mask (e.g., lines 41-48 on page 5).  It, however, does not explicitly teach that the processing includes decreasing the fineness of the image contour data of the target object to the target fineness. 
In the analogous art, Zhang2 teaches refining a mask image using an input image, more specifically matching the contour of the mask image with the target contour of the input image using a mask-RCNN model (e.g., lines 27-34 and 45-49 on page, lines 59-60 on page 10, lines 1-4 and 32-36 on page 11 of Zhang2; the examiner asserts that since the contour matching of Zhang2 would require increasing or decreasing values associated with the contour of the mask, e.g., pixel values of K1, it teaches, or at least suggests, the claimed decreasing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang in view of Sachs to decrease the fineness of the image contour data of the target object to match the target fineness as taught by Zhang2 because the proposed modification would obtain a fine contour shape and position of the second mask image (e.g., lines 27-34 and 45-49 on page 2 of Zhang2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a) as being anticipated by Zhang.
For claim 17, Zhang teaches a method for image processing, comprising: 
obtaining a sample image comprising a target object (e.g., lines 48-49 on page 7 of Zhang); 
obtaining first image contour data and second image contour data that correspond to the target object in the sample image (e.g., lines 57-59 on page 7 and lines 4-12 on page 8, which teach obtaining gray scale data of the target image to be included in the third mask and the standard mask; the examiner interprets the gray scale data corresponding to the third mask as the claimed first image contour data and the gray scale data corresponding to the standard mask as the claimed second image contour data), 
wherein the first image contour data has a fineness below a fineness threshold, and the second image contour data has a fineness equal to or higher than the fineness threshold (e.g., lines 57-59 on page 7, lines 4-9, 25-33 and 41-47 on page 8 and lines 21-46 on page 9, which teach iteratively adjusting parameters of the first network model such that the difference in the gray scale data between the third and standard masks is reduced to a stable range; the examiner interprets the gray scale data corresponding to the third mask as the claimed fineness below a fineness threshold and the gray scale data corresponding to the standard mask as the claimed fineness equal to the fineness threshold because the gray scale data corresponding to the standard mask represents the accurate contour information of the target image in the sample image);
obtaining a first mask image corresponding to the target object based on the first image contour data (e.g., lines 4-12 on page 8, which teach obtaining the third mask of the sample image including the corresponding gray scale data), and obtaining a second mask image corresponding to the target object based on the second image contour data (e.g., lines 57-59 on page 7, which teach acquiring the standard mask including the corresponding gray scale data); and 
obtaining a mask prediction model according to the first image contour data, the second image contour data, the first mask image corresponding to the target object, and the second mask image corresponding to the target object (e.g., steps 302-303 and 3031-3038 in FIG. 4, which teach how to obtain the trained the first network model using the third mask, the first gray scale data corresponding thereto, the standard mask, and the second gray scale data corresponding thereto), 
wherein the mask prediction model is configured to obtain image contour data of another target object in another image (e.g., lines 30-60 on page 4 and lines 1-4 on page 5, which teach determining gray scale data corresponding to different areas of the input image for the first mask; the examiner interprets the input image as the claimed other image and one or more areas of the input image as the claimed another target object) and obtaining another first mask image corresponding to the another target object according to the image contour data of the another target object (e.g., lines 30-60 on page 4 and lines 1-4 and 9-24 on page 5, which teach obtaining the first mask for the input image including the grays scale data that corresponds to the one or more areas of the input image). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Kanazawa. 
For claim 18, while Zhang teaches obtaining the first image contour data and the second image contour data according to the sample image (e.g., lines 57-59 on page 7 and lines 4-12 on page 8, which teach obtaining gray scale data of the target image to be included in the third mask and the standard mask), it does not explicitly teach downsampling the sample image and that the first and second contour data are obtained according to the downsampled sample image.
In the analogous art, Kanazawa teaches, while training the first one of two neural networks, downsampling a sample image to obtain a low resolution version of the sample image and generating a corresponding low resolution semantic segmentation mask (e.g., pars. 88-89 and FIG. 6 of Kanazawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s training method of the first neural network to downsample a sample image such that the image contour data is obtained from the downsample sample image because similar to the claimed invention, Kanazawa is also directed to an image matting/segmenting method that refines mask using multiple neural networks (e.g., abstract and FIG. 2 of Kanazawa), and the proposed modification would considerably reduce the computational intensity of determining a semantic segmentation mask (e.g., par. 77 of Kanazawa).

For claim 19, Zhang in view of Kanazawa teaches obtaining a downsampling factor for the sample image (e.g., pars. 75-76 and 88 and FIG. 6 of Kanazawa, which teach using a down-scaling component to downsample the sample image; the examiner interprets the down scaling component as the claimed downsampling factor); and downsampling the sample image according to the downsampling factor to obtain the downsampled sample image (e.g., pars. 75-76 and 88 and FIG. 6 of Kanazawa, which teach downsampling the sample image using the down-scaling component to obtain a low resolution version of the sample image). 

For claim 20, Zhang teaches obtaining the first image contour data and the second image contour data according to the sample image by performing image contour extraction on the target object in the sample image (e.g., lines 53-60 on page 4, lines 1-4 and 22-24 on page 5, lines 44-46 and 57-59 on page 7, and lines 4-12 on page 8, which teach extracting features, such as contour features, from an image, and using the extracted features to reconstruct masks to have gray scale data corresponding to areas of the image; the examiner interprets extracting features such as contour features as the claimed image contour extraction).  It, however, does not explicitly teach that the sample image is a downsampled image.
In the analogous art, Kanazawa teaches downsampling the sample image using the down-scaling component to obtain a low resolution version of the sample image (e.g., pars. 88-89 and FIG. 6 of Kanazawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s training method of the first neural network to downsample a sample image such that the image contour data is obtained from the downsample sample image because similar to the claimed invention, Kanazawa is also directed to an image matting/segmenting method that refines mask using multiple neural networks (e.g., abstract and FIG. 2 of Kanazawa), and the proposed modification would considerably reduce the computational intensity of determining a semantic segmentation mask (e.g., par. 77 of Kanazawa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form 892 for listing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669